Title: From Thomas Jefferson to Lafayette, 9 February 1786
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris Feb. 9. 1786.

The Mr. John Ledyard, who proposes to undertake the journey through the Northern parts of Asia and America, is a citizen of Connecticut, one of the united states of America. He accompanied Capt. Cook in his last voiage to the North-western parts of America, and rendered himself useful to that officer, on some occasions, by a spirit of enterprize which has distinguished his whole life. He has genius, an education better than the common, and a talent for useful and interesting observation. I believe him to be an honest man, and a man of truth. To all this he adds just as much singularity of character, and of that particular kind too, as was necessary to make him undertake the journey he proposes. Should he get safe through it, I think he will give an interesting account of what he shall have seen.
I have the honour to be with sentiments of sincere esteem and respect Dear Sir Your most obedient and most humble servant,

Th: Jefferson

 